DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                       FREDERICK C. SMITH,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee

                        Case No. 2D20-2471




                         September 17, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Philip J. Federico, Judge.

Frederick C. Smith, pro se.


PER CURIAM.

     Affirmed.

KELLY, ATKINSON, SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.